Citation Nr: 1708422	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  10-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for left eye injury residuals, iris sphincter tear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


		INTRODUCTION

The Veteran had active service from July 1972 to May 1975.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified in July 2011 before a Veterans Law Judge (VLJ); a transcript is of record. This hearing was before a now-retired judge. Although given the opportunity to request another hearing, he declined to do so.

The Veteran's claim has been remanded by the Board for further development on multiple occasions, most recently in June 2016. The matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required. 


REMAND

A remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In September 2015, the Veteran submitted medical records from a private eye specialist. The records indicate that the Veteran was treated in September 2015 for various eye issues. The private physician noted in her assessment that the Veteran's eye include "epiretinal membrane [ERM], each eye [OU] with lamellar hole, left eye [OS] 2ndary to trauma when in military 1973." The physician indicates her full examination findings are found further in the medical records. The medical records are numbered by page out a total of three; however, the third page is not in the record, which may contain the private physician's full examination.

The Veteran argues that lamellar hole in the left eye and other eye conditions are not separate and isolated from the left eye injury sustained in the military and are more likely than not caused by his in-service eye injury. The Veteran cites the September 2015 medical records as evidence for this claim. In February 2017, the RO contacted the Veteran's spouse in order to clarify the Veteran's private medical report. She stated that only the private physician's assessment was given and that assessment was the only method which the physician's opinion was provided.     

When VA concludes that a medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the examiner or the claimant or clearly and adequately explain why such clarification is unreasonable. Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (citations omitted). However, the duty to clarify or supplement missing information is limited to those instances in which the missing information is relevant, factual, and objective, that is, not a matter of opinion. Id. at 270. The treating physician's records are missing both factual information, such as the Veteran's contemporaneous report of symptoms, and matters of opinion, particularly the doctor's rationale on the issue of diagnosis and etiology of the Veteran's left eye issue. Therefore, a remand is warranted to clarify the Veteran's private physician's assessment in ensuring that an adequate and contemporaneous record is before the VA prior to any adjudication on the merits. 

Accordingly, the case is REMANDED for the following action:


1. Make arrangements to obtain any updated records pertaining to the Veteran's left eye disability.

2.  Request the Veteran to fill out and return an authorized release form (VA Form 21-4142) for his ophthalmologist's complete examination from September 2015. If the Veteran submits the form, then make appropriate efforts to obtain these records. 

3. Then, if additional relevant records are received pursuant to this remand, obtain a supplemental opinion from a VA ophthalmologist. The examiner should review the additional records and determine whether any revision to the September 2016 VHA opinion is warranted by reason of the additional evidence added to the record. The examiner must provide a discussion of the evidence, and medical principles involved in this case in rendering any additional opinion.  

4. Then, the AOJ should readjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






